DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshino et al. (6,305,876) in view of Holmberg (4,690,585).
	With regard to claims 1 and 4, Yoshino discloses a scour prevention unit and method (abstract) comprising: 
	a bag body (1) housing block objects (12) in a bag material (fig. 6) configured to prevent scouring of a seabed and passage of sand particles of the seabed through the bag body (col. 2, lines 32-48).

	Holmberg discloses an erosion control device comprising a cloth (72) outside a bag body (70; figs. 8-10) and fixed to an exterior of the bag body (via 79), wherein the cloth is below the fill material (figs. 8-10) and fixed to the exterior of the bag body by at least one fastener (stitching 79).
	For a similar reason to applicant’s invention, Holmberg discloses the mat is desirable in that the mat prevents erosion control devices from sinking (col. 2, lines 4-17 and 50-60).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Yoshino and place a mat under the scour prevention bag body as taught by Holmberg in order to prevent the bag bodies from sinking into the sand.
	With regard to claim 2, Holmberg further discloses the cloth is a sheet comprising at least one of a woven fabric, knitted fabric, lace, felt, or a nonwoven fabric (col. 5, lines 11-13).
	With regard to claim 3, Yoshino, as modified, discloses the claimed invention as discussed above.  Yoshino, as modified, further discloses a plurality of bag bodies and a single sheet outside the plurality of bag bodies (Holmberg; multiple bags connected to single mat).
	With regard to claims 5-7, Yoshino, as modified, further discloses the bag bodies comprise a lower portion and an upper portion over the lower portion (Yoshino; fig. 6), and fixing the cloth outside the bag body and below the block object by way of the at least one fastener includes attaching the cloth to the lower portion of the bag body such that the upper portion of the bag body is free from being covered by the cloth (Holmberg; figs. 8-10).

Response to Arguments
Applicant's arguments with respect to claims 1-7 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN F FIORELLO whose telephone number is (571)270-7012. The examiner can normally be reached Mon-Fri 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN F FIORELLO/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        




BF
10/22/2021